                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 JOAQUÍN CARCAÑO, et al.,

                     Plaintiffs,

              v.                                     No. 1:16-cv-00236-TDS-JEP

 ROY A. COOPER, III, et al.,

                     Defendants,

              and

 PHIL BERGER, et al.,

                     Intervenor-Defendants.


    EXECUTIVE BRANCH DEFENDANTS’ BRIEF IN SUPPORT OF THE
  SUPPLEMENTAL JOINT MOTION FOR ENTRY OF A CONSENT DECREE

      Pursuant to the Court’s May 20, 2019 Order, [DE 286], Defendants Roy A. Cooper

III, Joshua H. Stein, Machelle Sanders, Mandy K. Cohen, and James H. Trogdon III

(“Executive Branch Defendants”), respectfully submit the following brief in support of the

Supplemental Joint Motion for Entry of a Consent Decree submitted by Plaintiffs and

Executive Branch Defendants, (collectively referred to as “the Consent Parties”).




                                            1


     Case 1:16-cv-00236-TDS-JEP Document 291 Filed 05/31/19 Page 1 of 7
                                       ARGUMENT

       Executive Branch Defendants rely upon and incorporate by reference all arguments

articulated in their memorandum of law in support of a joint motion for entry of a Consent

Decree, [DE 266], and their reply to the Legislative Intervenor-Defendants’ (“Intervenors”)

memorandum in opposition to the Consent Parties’ joint motion for entry of a Consent

Decree, [DE 277].

       For reasons articulated by the Executive Branch Defendants on February 22, 2019,

[DE 277 at 3-6], this Court continues to possess the requisite subject matter jurisdiction to

approve the terms of the Consent Decree proposed by the Consent Parties. Current

modifications to the proposed Consent Decree address specific questions and concerns

raised by the Court during the May 17, 2019 hearing. The Decree has also been amended,

on request of the Legislative Intervenors, to eliminate a decretal paragraph that touched

upon local government’s interpretation of other existing laws. The Court should approve

the Consent Decree notwithstanding the Intervenors’ continued objection.

       First, the proposed Consent Decree is fair, reasonable, and adequate. It recognizes

that transgender people may access public facilities in accordance with their gender

identity. [DE 266 at 4] The Consent Decree fully comports with this Court’s most recent

conclusion that HB 142 does not in any way regulate individuals’ ability to use any facility

in accordance with their gender identity. [DE 248 at 24, 29]

       Second, the Consent Decree has been negotiated, and is being entered into by

meaningful adversaries. This Court has already found that Plaintiffs have “adequately

alleged traceability [to their alleged HB 142, Section 2 and 3, equal protection injury] as to

                                              2


      Case 1:16-cv-00236-TDS-JEP Document 291 Filed 05/31/19 Page 2 of 7
the Executive Branch Defendants[.]” [DE 248 at 37]             That legal adversity is not

diminished by the fact that the Parties were able to reach an agreement of how to settle the

controversy between them. [See DE 277 at 6-8] No specific evidence of collusion or lack

of adversity between the Consent Parties was offered by the Legislative Intervenors.

       Third, the agreement reached by the Consent Parties safeguards substantial public

resources. Plaintiffs agree to forego any past or future “fees, expenses and costs” to be

paid by the Executive Branch Defendants, and to terminate all claims against the Executive

Branch with prejudice. Given the protracted history of this litigation, the Court should take

into consideration that weighty benefit of the negotiated Consent Decree. [DE 266 at 10]

       Fourth, the proposed Consent Decree has been modified to clarify the scope of the

decree and to address the concerns the Court raised at the May 17, 2019 hearing.

          • Recital Paragraph 4 is now a mirror image of the language of H.B. 142

              Section 2 in describing the facilities that are subject to the proposed Consent

              Decree. [Consent Judgment and Decree at 2 ¶ 4]. Recital Paragraph 4, as

              modified, makes patently clear that the term “public facilities” in the body of

              the proposed Consent Decree refers to the facilities covered by H.B. 142.

          • Paragraph 1 of the Consent Decree simply clarifies that the Decree places

              specific obligations on the Executive Branch related to Executive Branch

              Defendants’ interpretation of Section 2 of H.B. 142. [Consent Judgment and

              Decree at 5 ¶ 1].

          • Paragraph 2 has been modified slightly to be consistent with this Court’s

              interpretation of H.B. 142 as lacking an enforcement mechanism. [Id. at 6 ¶

                                             3


      Case 1:16-cv-00236-TDS-JEP Document 291 Filed 05/31/19 Page 3 of 7
              2.] As modified, it also addresses the Legislative Intervenors’ concern about

              hypothetical interaction of the Consent Decree with a general law

              enforcement mandate to faithfully execute other penal laws, including that

              of a criminal trespass. Paragraph 2 makes explicit that an individual will not

              be criminally prosecuted by the Executive Branch Defendants when an

              individual’s use of a public facility is both: consistent with his gender

              identity, and is otherwise lawful.

          • Finally, the Consent Parties have agreed to eliminate what had previously

              been Paragraph 3 of the Consent Decree. Despite the Consent Parties’

              agreement to eliminate Paragraph 3, as requested by Legislative Intervenors,

              the Intervenors have indicated that they continue to oppose the terms of the

              modified Consent Decree.

       Even though the Intervenors continue to object to the proposed Consent Decree,

they do not argue that the Executive Branch Defendants should prevent transgender

individuals’ access to public facilities in accordance with their gender identity, or that the

Court erred in concluding that “HB142 says nothing about Plaintiffs’ ability to use any

facility of any kind[.]” [DE 248 at 24-25, 29]. The terms of the proposed Consent Decree

therefore undermine no public policy, are in full harmony with this Court’s interpretation

of HB 142, and are also in public’s best interest.




                                              4


      Case 1:16-cv-00236-TDS-JEP Document 291 Filed 05/31/19 Page 4 of 7
                                   CONCLUSION

      For the reasons stated herein, the Executive Branch Defendants respectfully request

that the Court enter the proposed Consent Decree.

Dated: May 31, 2019                            Respectfully submitted,

JOSHUA H. STEIN
ATTORNEY GENERAL
STATE OF NORTH CAROLINA

/s/ Amar Majmundar                              /s/ Olga E. Vysotskaya de Brito
Amar Majmundar                                  Olga E. Vysotskaya de Brito
NC Bar No. 24668                                NC Bar No. 31846
SENIOR DEPUTY ATTORNEY                          SPECIAL DEPUTY ATTORNEY GENERAL
GENERAL                                         NORTH CAROLINA DEPARTMENT OF
NORTH CAROLINA DEPARTMENT OF                    JUSTICE
JUSTICE                                         Post Office Box 629
Post Office Box 629                             Raleigh, NC 27602
Raleigh, NC 27602                               Telephone: (919) 716-0185
Telephone: (919) 716-6821                       Facsimile: (919) 716-6759
Facsimile: (919) 716-6759                       ovysotskaya@ncdoj.gov
amajmundar@ncdoj.gov

Counsel for Defendants GOV. ROY A. COOPER, III in his Official Capacity as Governor of
  North Carolina; JOSHUA H. STEIN, in his official capacity as Attorney General of North
Carolina; MACHELLE SANDERS, in her official capacity as Secretary of the North Carolina
 Department of Administration; MANDY K. COHEN, in her official capacity as Secretary of
 the North Carolina Department of Health and Human Services; and JAMES H. TROGDON
III, in his official capacity as Secretary of the North Carolina Department of Transportation.




                                           5


     Case 1:16-cv-00236-TDS-JEP Document 291 Filed 05/31/19 Page 5 of 7
                          CERTIFICATE OF COMPLIANCE

       This brief complies with Local Rule 7.3(d) because, excluding the parts of the brief

exempted by Rule 7.3(d) (cover page, caption, signature lines, and certificates of counsel),

this brief contains less than 15 pages.

                                                 /s/Olga E. Vysotskaya de Brito
                                                 Olga E. Vysotskaya de Brito
                                                 Special Deputy Attorney General




                                             6


      Case 1:16-cv-00236-TDS-JEP Document 291 Filed 05/31/19 Page 6 of 7
                            CERTIFICATE OF SERVICE

      I, Olga E. Vysotskaya de Brito, hereby certify that on May 31, 2019, I electronically

filed the foregoing EXECUTIVE BRANCH DEFENDANTS’ BRIEF IN SUPPORT OF

THE SUPPLEMENTAL JOINT MOTION FOR ENTRY OF A CONSENT DECREE,

using the CM/ECF system, and have verified that such filing was sent electronically using

the CM/ECF system to all parties who have appeared with an email address of record.


                                                /s/Olga E. Vysotskaya de Brito
                                                Olga E. Vysotskaya de Brito
                                                Special Deputy Attorney General




                                            7


     Case 1:16-cv-00236-TDS-JEP Document 291 Filed 05/31/19 Page 7 of 7
